DETAILED ACTION
This is in response to the application filed on December 21, 2020 in which claims 1 – 26 are presented for examination.
Status of Claims
Claims 1 – 26 are pending, of which claims 1 and 21 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/26/2021 and 4/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 9 – 14 and 16 state “a computing system.”  Applicant’s description (at [0059] of PGPub 2021/0188036) describes “a computing system” as taking various forms including desktop computers, mainframe computers, datacenters, message centers, etc.  It is not understood how a truck includes a computing system embodied as a datacenter, message center, etc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As above, Applicant’s description of ‘a computing system’ is described as many possible embodiments including datacenters, message centers, etc.  It is not understood how a truck includes a computing system embodied as a datacenter, message center, etc.
 
Claim Objections
Claims 1 – 26 are objected to because of the following informalities:  Independent claims 1 and 21 state “AC” and “DC” with no further definition for these acronyms.  The examiner recommends amending the first instance of “AC” and “DC” in each independent claim to read “alternating current (AC)” and “direct current (DC)”.  The remaining claims inherit this objection based on their dependencies.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,995,760. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than claim 1 of US 10,995,760 and claim 21 of the instant application is broader than claim 18 of US 10,995,760.  Further, it would have been obvious to one of ordinary skill in the art to utilize the same components and connections of 10,995,760, and to use the motor to drive a different system commonly found on a vehicle (such as the instant application’s refrigeration system).

10,995,760
17/129421
1. A computer-controlled motorized pump system, comprising: 

a generator mechanically connected to a power takeoff (PTO), the generator generating alternating current (AC) power; 

a first controller that receives AC power from the generator, the first controller being operable to convert the AC power to direct current (DC) power and provide DC power to one or more processors and a second controller; 

the second controller providing at least a portion of the DC power to one or more processors and inverting the remaining DC power to AC power and providing the AC power to an electric motor; and 

the electric motor mechanically coupled to a gear pump or vacuum pump; 

wherein the first controller and the second controller are each coupled to at least one sensor and are configured to selectively activate or deactivate the generator or the electric motor based on input from the at least one sensor.

1. A system for power takeoff-driven refrigeration, comprising:

a generator mechanically coupled to a power takeoff (PTO);



a converter that receives AC power from the generator, the converter being operable to convert the AC power to DC power;



a controller that receives DC power provided by the converter, the controller being configured to provide AC power to a motor; and


the motor mechanically coupled to a refrigeration system.
18. A method of using a computer-controlled motorized pump system, comprising: 

coupling a power takeoff to a generator; 

coupling a rectifier to the generator to convert alternating current (AC) power to direct current (DC) power; 




providing the DC power to a first controller; 
providing at least a portion of the DC power from the first controller to an electronic control module (ECM); 
inverting at least a portion of the DC power 

to provide AC power to a motor coupled to a pump; and, 



receiving user input at a user interface that is operable to cause one or more processors of the first controller to execute computer-executable instructions that cause the first controller to activate the motor.
21. A method for driving a refrigeration system, comprising:


a. activating a power takeoff (PTO);

b. generating AC power with a generator that is mechanically connected to the PTO;
c. providing AC power to a converter that converts at least a portion of the AC power to DC power;

d. providing at least a portion of the DC power to a controller configured to invert at least a portion of the DC power to AC power;




e. providing, with the controller, AC power to a motor that is mechanically connected to a refrigeration system;
and f. driving the refrigeration system with the motor.







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 12, 14, 15, 17, 18, 20 – 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Jr., U.S. Patent 10,240,847 (hereinafter referred to as Thomas) in view of Herb, U.S. Patent Application 2018/0281597 (hereinafter referred to as Herb).

Referring to claim 1, Thomas discloses “A system for power takeoff-driven refrigeration” (Fig. 5), “comprising: a generator mechanically coupled to a power takeoff
(PTO)” (Fig. 5 PTO-to-Generator); “a converter that receives AC power from the generator, the converter being operable to convert the AC power to DC power” (Fig. 5 truck power management system connected between PTO-to-Generator and Truck DC Battery System.  Column 2 lines 3 – 5 “A battery pack may receive a charging power from an auxiliary power source such as an electrical generator” and column 2 lines 28 – 35 “Electrical power produced by an auxiliary power source, such as a generator may be three phase, AC power that is regulated by the power management system. An exemplary power management system controls the flow of power from an auxiliary power source to the battery pack and/or to the refrigeration unit and may convert the power from AC to DC and may regulate the voltage as required”); “a controller that receives” “power provided by the converter, the controller being configured to provide” “power to a motor; and the motor mechanically coupled to a refrigeration system” (Fig. 5 trailer power management system and refrigerator motor along with column 2 lines 41 – 44 “the trailer refrigeration unit (TRU) comprises an electric motor for the refrigerator, to power the compressor, fans, pumps and other components of the refrigerator.” Also, column 8 lines 50 – 53, “the refrigeration unit may also receive power from a power source coupled to a tractor though the trailer coupler 46, such as a tractor electrical generator coupled to the tractor engine by a PTO”).
	Thomas states “a power converter/inverter 44 may be used to convert electric power from DC to AC, or from AC to DC power as required” (column 8 lines 64 – 66).
  	Thomas does not appear to explicitly disclose “a controller that receives DC power provided by the converter, the controller being configured to provide AC power to a motor.”
	However, Herb discloses another vehicle based computing and power system (Fig. 5) “a controller that receives DC power provided by the converter, the controller being configured to provide AC power to a motor” ([0062] “the power management controller 224 can be a computer or computing system(s) and/or electrical system with associated components, as described herein, capable of managing the power generation unit 504 to receive power, routing the power to the power storage 208, and then providing the power from either the power generation unit 504 and/or the power storage 208 to the loads 508.” Further, [0115] – [0116] power electronics unit (PEU) 1308 converts DC power into AC signals sent to the motor 1312).
Thomas and Herb are analogous art because they are from the same field of endeavor, which is vehicle power conversion and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Herb before him or her, to modify the teachings of Thomas to include the teachings of Herb so that a controller that receives DC power provided by the converter, the controller being configured to provide AC power to a motor.
The motivation for doing so would have been to provide a means for using the AC power from the generator to charge batteries and power electronics with DC power, while also allowing the power to be converted and used to drive a motor that operates on AC power input.
Therefore, it would have been obvious to combine Herb with Thomas to obtain the invention as specified in the instant claim.

	As per claim 2, Thomas discloses “the generator is configured to generate three-phase AC power” (column 2 lines 28 – 30 “Electrical power produced by an auxiliary power source, such as a generator may be three phase, AC power”).
Thomas does not appear to explicitly disclose “wherein the controller is configured to provide three-phase AC power.”
However, Herb discloses “wherein the controller is configured to provide three-phase AC power” ([0115] – [0116] The power electronics unit 1308 can convert the direct current (DC) electrical power signal into a three-phase alternating current (AC) electrical signals sent to the motor 1312).
Thomas and Herb are analogous art because they are from the same field of endeavor, which is vehicle power conversion and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Herb before him or her, to modify the teachings of Thomas to include the teachings of Herb so that a controller that receives DC power provided by the converter, the controller being configured to provide AC power to a motor.
The motivation for doing so would have been to provide a means for using the AC power from the generator to charge batteries and power electronics with DC power, while also allowing the power to be converted and used to drive a motor that operates on AC power input.
Therefore, it would have been obvious to combine Herb with Thomas to obtain the invention as specified in the instant claim.

	As per claim 3, Thomas discloses “the converter provides DC power to one or more batteries” (Fig. 5 truck power management system provides power to truck DC battery system).
Thomas does not appear to explicitly disclose “and wherein the controller receives DC power from the one or more batteries.”
However, Herb discloses “and wherein the controller receives DC power from the one or more batteries” ([0115] – [0116] The power electronics unit 1308 can convert the direct current (DC) electrical power signal from first and/or second the voltage battery 1316a, 1316b into a three-phase alternating current (AC) electrical signals sent to the motor 1312).
Thomas and Herb are analogous art because they are from the same field of endeavor, which is vehicle power conversion and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Herb before him or her, to modify the teachings of Thomas to include the teachings of Herb so that a controller that receives DC power provided by the converter, the controller being configured to provide AC power to a motor.
The motivation for doing so would have been to provide a means for using the AC power from the generator to charge batteries and power electronics with DC power, while also allowing the power to be converted and used to drive a motor that operates on AC power input.
Therefore, it would have been obvious to combine Herb with Thomas to obtain the invention as specified in the instant claim.

	As per claim 4, Thomas discloses “the converter provides DC power to the one or more batteries through a charge controller” (column 3 lines 62 – 65 “The power management system or battery management system may comprise or couple with a charge controller to control the state of charge of the battery pack”).
	Also, Herb discloses “the converter provides DC power to the one or more batteries through a charge controller” ([0048] power management controller controls a rate at which charge is added to the power source).

As per claim 8, Thomas discloses “the motor is mechanically coupled to a compressor of the refrigeration system” (column 8 line 36 – column 9 line 19 “The refrigerator may be a standard refrigerator comprising a compressor 52” and “a compressor motor 70 powers the compressor 52”).

	As per claim 9, Thomas discloses “the converter is configured to provide DC power to a computing system that has one or more processors and one or more computer-readable hardware storage media” (column 8 lines 1 – 3 “The power may first be provided to a tractor power management system 62, having a controller 65 which may include a microprocessor.”  Also claim 1 “the power management system comprises: i) a controller comprising a microprocessor”). 
 	Also, Herb discloses “the converter is configured to provide DC power to a computing system that has one or more processors and one or more computer-readable hardware storage media” ([0110-0115] VCU with processor(s) and software).

	As per claim 10, Thomas discloses “the computing system is configured to communicate with one or more sensors associated with the generator or the motor or the refrigeration system” (claim 1 temperature sensor that measures a temperature of the refrigeration unit).
	Also, Herb discloses “the computing system is configured to communicate with one or more sensors associated with the generator or the motor or the refrigeration system” ([0110-0115] VCU with processor(s) and software, sensors communicate with VCUs).

	As per claim 11, Herb discloses “the computer-readable hardware storage media include computer-executable instructions being executable by the one or more
processors to cause the computing system to provide a notification on a user interface associated with the computing system in response to detecting that a sensor reading of the one or more sensors of the system has met or exceeded a predetermined threshold value” ([0054] user interface [0117] and [0120] comparing sensor values with limits. [0049] notify user via user interface).

	As per claim 12, Herb discloses “the computing system is configured to wirelessly communicate with one or more administrative computing systems” (Fig. 10 and [0100] network 1010 may be a wireless network).

	As per claim 14, Herb discloses “the computer-readable hardware storage media include computer-executable instructions being executable by the one or more processors to cause the computing system to selectively activate or deactivate the motor or the generator in response to a triggering event” ([0117] ceasing operation of the PEU or the motor if crossing a threshold).

	As per claim 15, Thomas discloses “the triggering event is receiving user input from a user interface” (column 4 line 57 – column 5 line 14 “A user input device may be configured in the truck cabin to enable the driver to control the functions of the refrigeration system, such as turning it on and off”).

	As per claim 17, Herb discloses “the triggering event is detecting that a sensor reading of one or more sensors of the system has met or exceeded a predetermined threshold value” ([0117] ceasing operation of the PEU or the motor if crossing a threshold and [0120] comparing sensor values with limits).

	As per claim 18, Thomas discloses “the generator and the converter are mountable on a semi-truck, and wherein the controller and the motor are mountable on a semi-trailer” (Figs. 1 and 2 generator 60, power management system 62 on tractor 20. Fig. 3 trailer 40 with compressor motor 70 and converter/inverter 44).

	As per claim 20, Thomas discloses “a drive shaft of the PTO is in constant mechanical communication with a PTO driver gear of a transmission of a semi-truck when the PTO is mounted to the transmission of the semi-truck” (Fig. 2 PTO 30 and transmission 32).

	Referring to claim 21, Thomas discloses “A method for driving a refrigeration system” (Fig. 5), “comprising: a. activating a power takeoff (PTO); b. generating AC power with a generator that is mechanically connected to the PTO” (Fig. 5 PTO-to-Generator); “c. providing AC power to a converter that converts at least a portion of the AC power to DC power” (Fig. 5 truck power management system connected between PTO-to-Generator and Truck DC Battery System.  Column 2 lines 3 – 5 “A battery pack may receive a charging power from an auxiliary power source such as an electrical generator” and column 2 lines 28 – 35 “Electrical power produced by an auxiliary power source, such as a generator may be three phase, AC power that is regulated by the power management system. An exemplary power management system controls the flow of power from an auxiliary power source to the battery pack and/or to the refrigeration unit and may convert the power from AC to DC and may regulate the voltage as required”); “e. providing, with the controller, AC power to a motor that is mechanically connected to a refrigeration system; and f. driving the refrigeration system with the motor” (Fig. 5 trailer power management system and refrigerator motor along with column 2 lines 41 – 44 “the trailer refrigeration unit (TRU) comprises an electric motor for the refrigerator, to power the compressor, fans, pumps and other components of the refrigerator.” Also, column 8 lines 50 – 53, “the refrigeration unit may also receive power from a power source coupled to a tractor though the trailer coupler 46, such as a tractor electrical generator coupled to the tractor engine by a PTO”).
	Thomas states “a power converter/inverter 44 may be used to convert electric power from DC to AC, or from AC to DC power as required” (column 8 lines 64 – 66).
	Thomas does not appear to explicitly disclose “d. providing at least a portion of the DC power to a controller configured to invert at least a portion of the DC power to AC power.”
	However, Herb discloses another vehicle based computing and power system (Fig. 5) “d. providing at least a portion of the DC power to a controller configured to invert at least a portion of the DC power to AC power” ([0062] “the power management controller 224 can be a computer or computing system(s) and/or electrical system with associated components, as described herein, capable of managing the power generation unit 504 to receive power, routing the power to the power storage 208, and then providing the power from either the power generation unit 504 and/or the power storage 208 to the loads 508.” Further, [0115] – [0116] power electronics unit (PEU) 1308 converts DC power into AC signals sent to the motor 1312).
Thomas and Herb are analogous art because they are from the same field of endeavor, which is vehicle power conversion and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Herb before him or her, to modify the teachings of Thomas to include the teachings of Herb so that a controller that receives DC power provided by the converter, the controller being configured to provide AC power to a motor.
The motivation for doing so would have been to provide a means for using the AC power from the generator to charge batteries and power electronics with DC power, while also allowing the power to be converted and used to drive a motor that operates on AC power input.
Therefore, it would have been obvious to combine Herb with Thomas to obtain the invention as specified in the instant claim.

Note, claim 22 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 22.

Note, claim 23 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 23.

	As per claim 24, Thomas discloses “a. providing power through a second charge controller to the energy storage element such that the second charge controller bypasses the charge controller; and b. continuing to provide DC power to the controller with the energy storage element, wherein at least a portion of the DC power provided by the energy storage element to the controller is derived from the power received by the energy storage element through the second charge controller” (column 7 lines 30 – 61 trailer refrigeration unit 15 receives refrigerates power from one or more of the power sources including the battery pack 100 and/or one of more of the auxiliary power sources including the photovoltaic cells 90, the tractor and/or trailer electrical generator, and the fuel cell).

Note, claim 26 recites the corresponding limitations of claim 20.  Therefore, the rejection of claim 20 applies to claim 26.

Claims 5 – 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Herb, further in view of Silvestre et al., Machine Translation of WIPO Publication WO 0250938 A1 (hereinafter referred to as Silvestre).

	As per claim 5 – 7, neither Thomas nor Herb appears to explicitly disclose “the one or more batteries receives power from a second charge controller,” “the second charge controller is an AC charge controller,” and “the second charge controller is configured to receive AC power via a 220V power input.”
	However, Silvestre discloses “the one or more batteries receives power from a second charge controller,” “the second charge controller is an AC charge controller,” and “the second charge controller is configured to receive AC power via a 220V power input” (page 2 lines 3 – 12 slow charging and fast charging, page 4 lines 21 – 23 switch activates 220V charge controller).
Thomas, Herb, and Silvestre are analogous art because they are from the same field of endeavor, which is power conversion and battery charging.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, and Silvestre before him or her, to modify the teachings of Thomas and Herb to include the teachings of Silvestre so that a second charge controller receives 220V AC input.
The motivation for doing so would have been to provide a means for enabling selectin of fast charging of the batteries (as stated by Silvestre on page 2 lines 3 – 12).
Therefore, it would have been obvious to combine Silvestre with Thomas and Herb to obtain the invention as specified in the instant claim.

Note, claim 25 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 25.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Herb, further in view of Schwarz et al., U.S. Patent Application 2020/0172050 (hereinafter referred to as Schwarz).

	As per claim 13, Herb discloses “the computer-readable hardware storage media include computer-executable instructions being executable by the one or more
processors to cause the computing system to provide a notification” “in response to detecting that a sensor reading of one or more sensors of the system has met or exceeded a predetermined threshold value” ([0110-0115] VCU with processor(s) and software, sensors communicate with VCUs, [0054] user interface [0117] and [0120] comparing sensor values with limits. [0049] notify user via user interface).
	Neither Thomas nor Herb appears to explicitly disclose “provide a notification on the one or more administrative computing systems.”
	However, Schwarz discloses a means to “provide a notification on the one or more administrative computing systems” (Abstract monitoring sensor data and providing real-time notification to a remotely located user).
Thomas, Herb, and Schwarz are analogous art because they are from the same field of endeavor, which is vehicle component monitoring.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, and Schwarz before him or her, to modify the teachings of Thomas and Herb to include the teachings of Schwarz so that the notification of a sensor value being out of limits is sent to a remote user on one or more administrative computing systems.
The motivation for doing so would have been to provide a means for oversight and monitoring of a vehicle and its components from a remote location.
Therefore, it would have been obvious to combine Schwarz with Thomas and Herb to obtain the invention as specified in the instant claim.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Herb, further in view of Dalum, U.S. Patent 9,061,680 (hereinafter referred to as Dalum).

	As per claim 16, Thomas discloses “the triggering event is receiving input” (column 4 line 57 – column 5 line 14 “A user input device may be configured in the truck cabin to enable the driver to control the functions of the refrigeration system, such as turning it on and off”).
Herb discloses “an administrative computing system that is in communication with the computing system” (Fig. 10 servers and devices connected to network 1010)
	Neither Herb nor Thomas appears to explicitly disclose “the triggering event is receiving input from an administrative computing system that is in communication with the computing system.”
	However, Dalum discloses “the triggering event is receiving input from an administrative computing system that is in communication with the computing system” (column 29 lines 37 – 63 control system 49 may receive input from external sources or operator input” “Other inputs such as a signal from a fleet management system or other remotely transmitted signal”).
Thomas, Herb, and Dalum are analogous art because they are from the same field of endeavor, which is vehicle component monitoring and control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, and Dalum before him or her, to modify the teachings of Thomas and Herb to include the teachings of Dalum so that a triggering event is receiving input from an administrative computing system.
The motivation for doing so would have been to provide a means for control of a vehicle and its components from a remote location.
Therefore, it would have been obvious to combine Dalum with Thomas and Herb to obtain the invention as specified in the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Herb, further in view of Larson, U.S. Patent Application 2003/0205360 (hereinafter referred to as Larson).

	As per claim 19, Thomas discloses “the generator and mountable on the semi-truck, and a second cooling system in fluid communication with the motor and mountable on the semi-trailer” (Fig. 3 and column 8 line 36 – column 9 line 19 compressible refrigerant and Fig. 2 generator 60 mounted on the tractor).
	Neither Thomas nor Herb appears to explicitly disclose “a first cooling system in fluid communication with the generator and mountable on the semi-truck.”
	However, Larson discloses “a first cooling system in fluid communication with the generator and mountable on the semi-truck” ([0029] - [0032] coolant pump, oil pump, and fans used to prevent generator overload).
Thomas, Herb, and Larson are analogous art because they are from the same field of endeavor, which is vehicle energy monitoring and control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, and Larson before him or her, to modify the teachings of Thomas and Herb to include the teachings of Larson so that a first cooling system is in fluid communication with the generator and mountable on the semi-truck.
The motivation for doing so would have been to provide a means for controlling the temperature of the generator.
Therefore, it would have been obvious to combine Larson with Thomas and Herb to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20080121195 teaches a vehicle engine system with PTO and motor and cooling circuit.
U.S. Patent Application 20100219007, 20120207620 and Patents 8408341, 8905166, 9643593, 9751518, 9878616, and 10214199 are copending applications to Dalum with similar teachings.
U.S. Patent Application 20140225374 and Patent 9641047 teach an auxiliary power module for a vehicle.
U.S. Patent Application 20060137924, 20060137923, and 20080179130 and Patents 7231959, 7290592, 7458417, and 8096107 are copending applications to Larson with similar teachings.
US. Patent Application 20070052241 teaches an auxiliary power for refrigerated trucks.
U.S. Patent Application 20090095549 and Patents 8978798 and 10792993 teach a vehicle with a rechargeable power source and PTO and motor.
U.S. Patent Application 20100313849 teaches fault detection and response systems for pumps/motors used in hybrid vehicles.
U.S. Patent Application 20160096412 teaches a passenger cabin environment monitoring system.
U.S. Patent 6624533 discloses a power management controller for a vehicle.
U.S. Patent 10940832 teaches transmitting a monitored suspicious event of a vehicle to a remote device.
European Patent Application EP 0056344 A1 teaches a liquid transfer pump system that disengages the pump whenever a monitored feature exceeds limits.
Chinese Patent Application CN 105813874 B teaches a motor device of a tractor with a control system.
‘Technology Assessment: Transport Refrigerators” from State of California Air Resources Board, 2015 teaches a semi-truck with refrigerator cargo, user interface, batteries, processor, DC to AC inverter, etc.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184